Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered May 20, 1999, convicting him of assault in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s conviction of assault in the second degree. The People proved that the complainant lost consciousness and sustained a brain contusion, broken nose, concussion, and several facial lacerations, including one which required sutures and would leave a permanent scar. Upon admission to the hospital the complainant’s condition was considered to be “life threatening.” Accordingly, *400there was sufficient evidence that the defendant caused serious physical injury (see, People v Briggs, 285 AD2d 514, lv denied 97 NY2d 679; People v Bailey, 275 AD2d 663; People v Martinez, 257 AD2d 667).
The defendant’s remaining contention is without merit. Gold-stein, J.P., Friedmann, McGinity and H. Miller, JJ., concur.